Case 2:20-mj-09119-ESW Document 13 Filed 04/03/20 Page 1 of 4

UNITED STATES DISTRICT COURT
ARIZONA — PHOENIX

 

 

 

  
   
 

  

April 3, 2020
USA v. Austin Ryan Steinbart Case Number: 20-09119MJ-001-PHX-ESW
aif
ORDER SETTING CONDITIONS OF RELEASE FI
LED ___ LODGED

PERSONAL RECOGNIZANCE — RECEIVED __ copy
L] AMOUNT OF BOND:

1 UNSECURED APR ~ 3 2020

L] SECURED BY: CLEAR WS ur, “sf COURT

SECURITY TO BE POSTED BY: By AL NAAR, r

oe Mee TT |

NEXT APPEARANCE: or as directed through counsel oe
L] 401 West Washington St., Phoenix, AZ, Courtroom # , Floor

IT IS ORDERED that defendant is subject to the following conditions and shall:

Xx] promise to appear at all proceedings as required and to surrender for service of any sentence imposed.
XI not commit any federal, state or local crime.

cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

x) IMMEDIATELY advise his/her attorney and Pretrial Services, in writing, PRIOR to any change in
residence address, mailing address and telephone number.

XI maintain or actively seek employment (combination work/school) and provide proof of such to Pretrial
Services.
Xx] not travel outside of Arizona unless PRIOR Court or Pretrial Services permission is granted to do so.

x] shall report as directed to the U.S. PRETRIAL SERVICES 1-800-769-7609 or 602-322-7350; 401 W.
Washington St., Suite 260, Phoenix, AZ 85003.

XxX avoid all direct or indirect contact with victim company, Datto.

Xx] consume no alcohol. The defendant shall participate in alcohol treatment, submit to alcohol testing and
make copayment toward the cost of such services, as directed by Pretrial Services. The defendant shall not
obstruct or attempt to obstruct or tamper, in any fashion, with the efficiency and accuracy of any substance
use testing or monitoring.

Xx not use or possess a narcotic drug or other controlled substance (as defined by 21 U.S.C. § 802) unless
prescribed for the defendant by a licensed medical practitioner; this provision does not permit the use or
possession of medicinal marijuana even with a physician's written certification. The defendant shall not
possess, ingest, or otherwise use a synthetic cannabinoid or synthetic narcotic. The defendant shall
participate in drug treatment and submit to drug testing and make copayment toward the cost of such
services as directed by Pretrial Services. The defendant shall not obstruct or attempt to obstruct or tamper,
in any fashion, with the efficiency and accuracy of any substance use testing or monitoring.

XI maintain weekly contact with his/her attorney by Friday, noon of each week.

x not possess or attempt to acquire any firearm, destructive device, or other dangerous weapon or
ammunition.

DX] defendant shall not establish any email accounts or internet service accounts unless previously authorized

by Pretrial Services. The defendant shall provide financial documentation as requested by Pretrial
Services to confirm compliance with this condition.

XJ participate in a mental health treatment program and comply with all the treatment requirements including

 

 
Case 2:20-mj-09119-ESW Document 13 Filed 04/03/20 Page 2 of 4

USA v. Austin Ryan Steinbart Case Number: 20-09119MJ-001-PHX-ESW

 

 

April 3, 2020
Page 2 of &

taking all medication prescribed by the mental health care provider and make a copayment toward the cost
of such services as directed by Pretrial Services.

x defendant shall not possess or access any device or computers which allow access to the internet unless
authorized by Pretrial Services. Defendant is allowed to have up to ONE computer in the home.

REMOTE INTERNET AND COMPUTER MONITORING PROGRAM

The defendant shall participate in the Remote Internet and Computer Monitoring Program as ordered by
the Court and follow the rules of the program. Additional conditions of the Remote Internet and Computer
Monitoring Program are as follows:

1. Pretrial Services is authorized, in the lawful performance of the office’s duties, to monitor the
defendant’s computer device(s), as defined in 18 U.S.C. § 1030(e)(1) and monitor the defendant’s internet
activities using an agency approved computer and internet monitoring software.

2. Pretrial Services is authorized to remotely access the monitoring software installed on the defendant’s
device(s), at any time, with or without suspicion that the defendant has violated the conditions of
supervision.

3. Should the defendant fail to comply with the Remote Internet and Computer Monitoring Program, the
Court may impose additional restrictions that may include up to revocation of the defendant’s pretrial
release.

4. The defendant shall pay for all or part of the cost of the Remote Internet and Computer Monitoring
Program as directed by Pretrial Services. The defendant shall submit financial records such as, bank
statements, credit reports, internet and cable television statements, sales receipts, credit and debit card
statements, to verify compliance with this condition and any other Court ordered condition.

5. The defendant shall not intentionally attempt, or direct a third-party, to remove, bypass, deactivate or
impair the monitoring software.

6. The defendant is permitted to use a compatible, monitored computer or compatible, monitored cellular
smart phone, as determined by Pretrial Services, to access the internet for legitimate purposes. Any other
internet connected devices in the defendant’s residence not subject to monitoring shall not be used by the
defendant, be password protected, and verified by Pretrial Services for compliance.

7. The defendant shall submit an accounting of all internet capable and data storage media devices to
Pretrial Services. Pretrial Services shall approve the number of devices the defendant may use for
legitimate purposes.

8. The defendant shall purge any violative material prior to the installation of the monitoring software.
Should the monitoring software capture any violative material after the installation of the monitoring
software, the defendant may be in violation of the Remote Internet and Computer Monitoring Program.

9. The defendant shall not possess or use an unmonitored internet capable device such as an iPod, iPad,

tablet, gaming systems, computer(s), smartphones(s) or any other device capable of connecting to the
internet unless preapproved by Pretrial Services.

USA, PTS/PROB, USM, DEFT, DEFT ATTY

 
Case 2:20-mj-09119-ESW Document 13 Filed 04/03/20 Page 3 of 4

USA v. Austin Ryan Steinbart Case Number: 20-09119MJ-001-PHX-ESW

 

 

April 3, 2020
Page 3 of 4
LOCATION MONITORING

The defendant shall participate in the following location monitoring program component(s) and shall abide by all
program requirements. The defendant shall pay all or part of the cost of the participation in the location
monitoring program as directed by the court or Pretrial Services.

[1 (Curfew) The defendant is restricted to his/her residence every day O) from to or UO as
directed by Pretrial Services.

L] (Home Detention) The defendant is restricted to his/her residence at all times except for;
employment, education, religious services, medical, substance abuse or mental health treatment,

attorney visits, court appearances, court-ordered obligations, or other activities as pre-approved by
Pretrial Services.

x} (Home Incarceration) The defendant is restricted to his/her residence at all times except for
medical necessities and court appearances or other activities specifically approved by the court.

The defendant shall submit to the location monitoring technology indicated below and shall abide by all of the
technological requirements and instructions provided by Pretrial Services.

Location monitoring technology at the officer's discretion
L]_ Radio Frequency (RF) Monitoring

L] Active GPS Monitoring
O

Voice Recognition

ADVICE OF PENALTIES AND SANCTIONS

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for
your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for
contempt of court and could result in imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not
more than ten years and for a federal misdemeanor offense the punishment is an additional prison term of not
more than one year. This sentence will be consecutive (i.e., in addition) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal
investigation; tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness,
victim, or informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer of the
court. The penalties for tampering, retaliation, or intimidation are significantly more serious if they involve a
killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve
a sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed.
If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more

— you will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years —

you will be fined not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or

both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or
both.

USA, PTS/PROB, USM, DEFT, DEFT ATTY

 
Case 2:20-mj-09119-ESW Document 13 Filed 04/03/20 Page 4 of 4

USA v. Austin Ryan Steinbart Case Number: 20-09119MJ-001-PHX-ESW

 

 

April 3, 2020
Page 4 of 4

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other
sentence you receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I
promise to obey all conditions of release, to appear as directed, and to surrender for service of any sentence
imposed. I am aware of the penalties and sanctions set forth ab@ve.

 

 

 

 

DATE: 4/4/2620 SIGNAT RE\OF DEFEN
0? Apes 2200 AME, DN

 

 

Custodian agrees to (a) supervise e defehdakt in accordance with all conditions of release, (b) to use
every effort to assure the appearance of the defendant at all scheduled court proceedings, and to notify the court
immediately in the event the defendant violates any condition of release or disappears. We, the undersigned, have
read and understand the terms of this bond and conditions of release and acknowledge that we are bound by it until
duly exonerated.

 

SIGNATURE OF CUSTODIAN(S)

 

 

 

Directions to United States Marshal:
The defendant is ORDERED released after processing.

L) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge
that the defendant has posted bond and/or complied with all other conditions for release. If still in custody, the
defendant must be produced before the appropriate judge at the time and place specified.

The U.S. Marshal is directed to bring the defendant bag and baggage to the Courthouse on Click here to
enter a date. for release from the U.S. Marshals Service office at 8:30 a.m.

VW: 4) _
DATE: April 3, 2020 lee Lb Siimn~D

Michelle H. Burns
United States Magistrate Judge

USA, PTS/PROB, USM, DEFT, DEFT ATTY

USA, PTS/PROB, USM, DEFT, DEFT ATTY

 
